      6:20-cv-00423-JFH Document 81 Filed in ED/OK on 03/29/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF
                                    OKLAHOMA


    UNITED STATES OF AMERICA,

        Plaintiff,
                       v.
                                                        Case No. 6:20-cv-00423-JFH
    JEFFREY LOWE,

    LAUREN LOWE,

    GREATER WYNNEWOOD EXOTIC ANIMAL
    PARK, LLC, and

    TIGER KING, LLC,

        Defendants.



    UNITED STATES’ RESPONSE TO MOTION TO WITHDRAW AS COUNSEL OF
                       RECORD FOR DEFENDANTS

       The United States respectfully requests that the Court deny Daniel J. Card’s Motion to
Withdraw as Counsel of Record for Defendants (Dkt. 77) without prejudice and order Mr. Card
to remain counsel of record until a new attorney makes an appearance as counsel for
Defendants.1
       On March 17, 2021, Mr. Card moved to withdraw as counsel for all Defendants for health
reasons. Dkt. 77. No other attorney has appeared on behalf of Defendants in this litigation. Mr.



1
  Over email communication, counsel for the United States informed Mr. Card that it would not
oppose his motion to withdraw provided that he complete briefing on the pending motions or
ensure that the new attorney would be able to, so as not to delay the litigation. However, the
United States was unaware that Mr. Card’s motion would not identify a new attorney for
Defendants or provide any information on when one could be expected. Additionally, the United
States subsequently discovered Defendants’ history of delaying other litigation by having no
attorney appear on their behalf. Given this information, the United States now opposes the
motion, insofar as it leaves Defendants with no counsel and the probability of impeding the
progress of this litigation.
                                               1
      6:20-cv-00423-JFH Document 81 Filed in ED/OK on 03/29/21 Page 2 of 6




Card’s motion does not mention any substitute counsel or a timeframe by which new counsel
will appear. While the United States does not oppose Mr. Card’s withdrawal per se, allowing
Mr. Card to withdraw without another attorney in place could significantly delay this litigation.
Given Defendants’ pattern and practice of disregarding this Court’s deadlines and orders,
Defendants’ history of delay in obtaining new counsel in other litigation, and the time-sensitive
nature of the United States’ claims, the Court should deny Mr. Card’s motion and permit him to
refile once a new attorney has appeared.
I.       LEGAL STANDARD
         The district court has discretion to grant or deny an attorney’s motion to withdraw. See
Abell v. Babbitt, 176 F.3d 488, at *2 (10th Cir. 1999) (unpublished); Pepe v. Koreny, 189 F.3d
478, at *2 (10th Cir. 1999) (unpublished). This discretion is inherent in the Court’s power to
control its own docket. Pepe, 189 F.3d 478, at *2. “Generally, district courts consider whether
the case will be disrupted by the withdrawal of counsel.” Sanders v. Sw. Bell Tel., L.P., No. 03-
CV-0452-CVE-FHM, 2009 WL 1765981, at *2 (N.D. Okla. June 16, 2009) (citing Whiting v.
Lacara, 187 F.3d 317, 321 (2d Cir. 1999)). This entails considering whether “the withdrawal
will disrupt or delay a case, and whether the withdrawal will prejudice opposing parties.” Leaton
v. Navajo Refinery, No. 09-CV 382 WPL/CG, 2011 WL 13262486, at *2 (D.N.M. Feb. 24,
2011).
II.      ARGUMENT
         If Mr. Card is permitted to withdraw without any other counsel appearing to represent
Defendants, this litigation is likely to be significantly delayed. Defendants Greater Wynnewood
Exotic Animal Park, LLC and Tiger King, LLC may not proceed pro se because they are not
natural persons. See LCvR 17.1; Tal v. Hogan, 453 F.3d 1244, 1254-55 (10th Cir.
2006). Counsel is required for these Defendants to participate in this litigation.
         There are several pending and upcoming matters which will be disrupted if Defendants
do not have counsel. As the Court recently found in its order granting the United States’ Motion
to Enforce, Defendants are currently in violation of the Court’s January 15, 2021 Order. Dkt. 78
at 11. Among other things, the Court found that Defendants have failed to produce all
acquisition and disposition records for animals added to or missing from their inventories since
June 22, 2020, and failed to retain a qualified attending veterinarian under formal arrangements
consistent with the requirements of 9 C.F.R. §§ 1.1 and 2.40. Dkt. 78 at 5-9. The Court has

                                                 2
      6:20-cv-00423-JFH Document 81 Filed in ED/OK on 03/29/21 Page 3 of 6




ordered Defendants to comply with these provisions by April 2, 2021, Dkt. 80, but as of the date
of this filing, Defendants not yet completed these obligations. The Court also has set a hearing
on May 12, 2021, for Defendants to show cause why they should not be found in civil contempt.
Dkt. 78 at 11. Without counsel, it is highly unlikely that Defendants will take the necessary steps
to comply with the Court’s orders and provide the requisite information to the United States.
Further, without new counsel, it is likely that Defendants would seek to delay the May 12, 2021
show cause hearing and any hearing the Court may set regarding Defendants’ Motion to Dismiss,
Dkt. 73.
       While in some situations it would be sufficient for the Court to establish a deadline by
which Defendants should obtain new counsel, Defendants in this case have shown a unique
disregard for court orders and deadlines, which could render that approach ineffective. Several
times in this litigation, Defendants have filed documents out of time—such as their responses to
the United States’ Second Motion for Preliminary Injunction and Motion for a Temporary
Restraining Order—or not at all—such as their response to the United States’ Motion to Enforce.
Defendants have also willfully ignored court orders and their own stipulated agreements, to the
detriment of the animals in their care. See Dkt. 78 at 11; Dkt. 72 at 1-10; Dkt. 32 at 10-11.
       In other litigation, Defendants have shown a similar disregard for court orders, including
defying orders to obtain an entry of appearance for new counsel. Big Cat Rescue Corp. v. G.W.
Exotic Animal Memorial Foundation, No. CIV-14-377-SLP (W.D. Okla.), in which Defendant
Greater Wynnewood Exotic Animal Park, LLC was an intervenor and counterclaim defendant,
provides a prime example. On August 24, 2018, the District Court for the Western District of
Oklahoma granted Greater Wynnewood’s counsels’ motion to withdraw and ordered Greater
Wynnewood to secure an entry of appearance for new counsel within 30 days. Order, Big Cat
Rescue Corp. v. G.W. Exotic Animal Mem’l Found., No. CIV-14-377-SLP (W.D. Okla. Aug. 24,
2018), Dkt. 407. Greater Wynnewood still has not complied with that order, roughly two and a
half years later. In that litigation, there are currently pending motions to hold Greater
Wynnewood and its owner, Jeffrey Lowe, in contempt for failure to comply with court orders—
including a motion for contempt that has been pending ever since counsel withdrew in 2018. See
Joint Report of Plaintiff & Receiver on Certain Pending Motions at 2-5, 2 n.1, Big Cat Rescue
Corp., No. CIV-14-377-SLP (Aug. 11, 2020), Dkt. 413.



                                                  3
      6:20-cv-00423-JFH Document 81 Filed in ED/OK on 03/29/21 Page 4 of 6




       In another case, Big Cat Rescue Corp. v. Schreibvogel, No. CIV-16-155-SLP (W.D.
Okla.), counsel for Greater Wynnewood Development Group, LLC (“GWDG”)—another entity
controlled by Mr. Lowe2—moved to withdraw. The court granted the motion on September 6,
2018, and ordered GWDG to obtain counsel within 30 days. Order, Big Cat Rescue Corp. v.
Schreibvogel, No. CIV-16-155-SLP (W.D. Okla. Sept. 6, 2018), Dkt. 133. On August 29, 2019,
the court entered a default judgment against GWDG based on its “failure to obtain new counsel
and its failure to otherwise obey or respond to the Court’s orders in this case.” Order at 3, Big
Cat Rescue Corp. v. Schreibvogel, No. CIV-16-155-SLP (Aug. 29, 2019), Dkt. 142. The court
found that the plaintiff had been “prejudiced by GWDG’s failure to obtain counsel” and “the
judicial process has been interfered with substantially by GWDG’s actions.” Id. Counsel for
GWDG finally appeared in the case after almost two years of unnecessary delay and
nonparticipation by GWDG.
       Like in those other cases, there is no reason to suspect that Defendants are unable to
secure other counsel. See id. (“The Court has been provided with no indication that GWDG is
unable to obtain substituted counsel; it simply has declined to do so.”). Indeed, Defendants
appear to be represented by an attorney named James Wirth in other matters. See Christina
Morales, Justice Department Sues Jeffrey Lowe of ‘Tiger King’ Over Treatment of Animals, N.Y.
Times (Nov. 20, 2020), https://www.nytimes.com/2020/11/20/us/jeffrey-lowe-tiger-king.html
(identifying James M. Wirth as “Mr. Lowe’s lawyer”); Ex. E to the United States’ 2d Motion for
Preliminary Injunction, Dkt. 28-7 at 32 (Facebook post from Greater Wynnewood Exotic Animal
Park referencing “our Attorney[s] from Wirth Law Office in Tulsa”); Business Entities Search
for “Tiger King LLC”, Oklahoma Secretary of State,
https://www.sos.ok.gov/corp/order/orderDetail.aspx?doc=46682270002 (last visited March 29,
2021) (listing James M. Wirth as the registered agent for Tiger King, LLC).
       Given Defendants’ past abuses, the withdrawal of Defendants’ counsel could lead to a
prolonged delay in this litigation, which would prejudice the interests of the United States and
potentially result in additional harm to the animals in Defendants’ control and care. This case is
inherently time-sensitive because it concerns the welfare and treatment of live animals.


2
  See Order at 3, Big Cat Rescue Corp. v. Schreibvogel, No. CIV-16-155-SLP (August 24, 2020),
Dkt. 179 (holding Mr. Lowe in contempt for failure to comply with court orders because
although he was not a party in the case, he was the “sole member and controller of GWDG”).
                                                 4
       6:20-cv-00423-JFH Document 81 Filed in ED/OK on 03/29/21 Page 5 of 6




Defendants have caused animals in their possession—including animals listed as threatened or
endangered under the Endangered Species Act—unnecessary suffering and death. The Court has
already ruled that “the health and safety of the animals remaining in Defendants care continues
to be at risk of irreparable harm” and warrants preliminary injunctive relief (which Defendants
have largely failed to comply with). Dkt. 65 at 29. If Defendants do not have counsel and
cannot participate as this litigation progresses, it will delay the resolution of the serious claims in
this case and risk “the health, safety, and wellbeing of the approximately 150 animals currently
in Defendants[’] care.” Dkt. 65 at 31.
III.    Conclusion
        The United States respectfully requests that this Court deny Mr. Card’s Motion to
Withdraw and order Mr. Card to remain Defendants’ counsel until a new attorney has made an
appearance as counsel of record for Defendants and is prepared to move forward with this
litigation in a timely fashion.


DATED: March 29, 2021                            Respectfully Submitted,

                                                 JEAN E. WILLIAMS
                                                 Acting Assistant Attorney General
                                                 Environment and Natural Resources Division


                                                 /s/ Briena Strippoli
                                                 BRIENA STRIPPOLI
                                                 Trial Attorney
                                                 MARY HOLLINGSWORTH
                                                 Senior Trial Attorney
                                                 DEVON LEA FLANAGAN
                                                 Trial Attorney
                                                 United States Department of Justice
                                                 Environment & Natural Resources Division
                                                 Wildlife & Marine Resources Section
                                                 P.O. Box 7611, Ben Franklin Station
                                                 Washington, D.C. 20044-7611
                                                 Mary.Hollingsworth@usdoj.gov | 202-598-1043
                                                 Briena.Strippoli@usdoj.gov | 202-598-0412
                                                 Devon.Flanagan@usdoj.gov | 202-305-0201
                                                 Fax: 202-305-0275




                                                   5
6:20-cv-00423-JFH Document 81 Filed in ED/OK on 03/29/21 Page 6 of 6




                                CHRISTOPHER J. WILSON
                                Acting United States Attorney
                                SUSAN BRANDON, Civil Chief
                                United States Attorney’s Office
                                Eastern District of Oklahoma
                                520 Denison Avenue
                                Muskogee, OK 74401

                                Attorneys for the United States of America




                                 6
